                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

MARK SHAWN SMITH,                                 §
                                                  §
                   Plaintiff,                     §
                                                  §
v.                                                §
                                                  § CIVIL ACTION NO. 6:19-CV-00075-RWS
LORI DAVIS, PAM PACE, JEFFERY                     §
CATO, MICHAEL BRITT,                              §
                                                  §
                 Defendants.                      §

                                             ORDER

       The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. On May 10, 2019, the Magistrate Judge issued

his Report and Recommendation (Docket No. 11), recommending that this action be dismissed

without prejudice for failure to comply with a Court Order and failure to prosecute. No objections

to the Report and Recommendation have been file. On June 4, 2019, the Court received a copy of

the Report and Recommendation (Docket No. 11) returned as undeliverable with the notation that

Plaintiff was “discharged.” Docket No. 12.

       Generally, “litigants, including prisoners, bear the burden of filing notice of a change of

address in such a way that will bring attention of the court to address change.” See Martinez-

Reyes v. United States, No. 7:14-CV-341, 2016 WL 8740494, at *4 (S.D. Tex. Oct. 10, 2016),

report and recommendation adopted, No. 7:14-CV-341, 2017 WL 1409315 (S.D. Tex. Apr. 20,

2017) (quoting Snyder v. Nolen, 380 F.3d 279, 285 (7th Cir. 2004)). This requirement is

memorialized in the Eastern District of Texas Local Rule CV-11(d): “A pro se litigant must

provide the court with a physical address, i.e., a P.O. Box is not acceptable, and is responsible for

keeping the clerk advised in writing of the current physical address.” Furthermore, in his initial
complaint, Plaintiff signed the declaration/notification that he was responsible to “keep the court

informed” of his current mailing address and that the “failure to do so may result in the dismissal

of his lawsuit.” Docket No. 1 at 5. While, the Magistrate Judge’s Report and Recommendation

    .
recommended dismissal for failure to comply with a Court Order for failure to submit an Amended

Complaint, Plaintiff has further failed to follow Court Orders by not keeping the Court informed

of his current address. Therefore, the Court adopts the Report and Recommendation of the United

States Magistrate Judge (Docket No. 6) as the findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report is ADOPTED

and this action is DISMISSED WITHOUT PREJUDICE for failure to comply with a Court

Order and failure to prosecute.


      So ORDERED and SIGNED this 17th day of June, 2019.




                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE
